                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 18-10394 FMO (SSx)                               Date     March 25, 2019
 Title             Arvind M. Patel, et al. v. County of Los Angeles, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause re: Dismissal re: Lack of
                           Service

       Pursuant to the Court’s Order of March 12, 2019 (Dkt. 10, “OSC”), plaintiffs were granted
until March 19, 2019, to respond to the OSC and explain their failure to file proof of service.
(See id. at 1). As of the filing date of this Order, plaintiffs have not responded to the OSC. (See,
generally, Dkt.). The court, on its own motion, will give plaintiffs one final opportunity to respond.
Accordingly, IT IS ORDERED THAT:

         1. Plaintiffs are granted until April 8, 2019, to respond to the OSC.

       2. Plaintiffs are cautioned that failure to file a timely response shall result in this action
being dismissed without prejudice for failure to effect service of process, failure to prosecute
and/or failure to comply with a court order. See Fed. R. Civ. P. 4(m); Fed. R. Civ. P. 41(b); Link
v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                                  00     :       00
                                                         Initials of Preparer          vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
